DETAILED CORRECTED NOTICE OF ALLOWABLITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Form 1449 for the IDS filed 01 May 2017, which was completed by the examiner and attached to the office action mailed 31 May 2017, was not stored properly into the PTO electronic file when the office action was mailed.  The Form 1449 for the IDS filed 01 May 2017 has been completed again by the examiner to correct the PTO electronic file.  The replacement Form 1449 is attached to the instant Corrected Notice of Allowability.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: the reasons for allowance given in section 2 of the Detailed Notice of Allowability mailed 22 February 2021 remain in force. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

The time for payment of the issue fee continues to run from the 22 February 2021 mailing date of the Notice of Allowablity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783